DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose
Applicant is reminded of the duty to disclose information that is material to claimed invention as required by 37 CFR 1.56.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites the signals that are included in the SPI circuitry and uses the term “slave-out-master-in port”. However the term used in the SPI specification is “master-in-slave-out”, so the claim should reflect the standard terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1-4,6-8, and 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 1, the prior art does not show the limitations of “wherein the first node transceiver includes Inter-Integrated Circuit (12C) circuitry to allow the first node transceiver to interface with an 12C slave, the second node transceiver includes SPI circuitry to allow the second node transceiver to interface with an SPI host, and the 12C slave is to respond to commands transmitted from the SPI host and over the two-wire bus.”
The examiner considered the possibility of double patenting with the parent and the related applications but none of the considered claims either contains all of the limitations in the application claims or would have been obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Suarez et al. shows a combined I2C and SPI interface for an FPGA.
Srivastava shows an I3C repeater that interfaces between an SPI bus device and I2C bus devices.
Kessler shows configuring node transceivers as master or slave using I2C or SPI signals as noted in paragraphs [0143-0149]. It is noted that the inventor is one of the inventors in the present application and they appear to share the same applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186